Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed June 22, 2021, have been entered. The amendments overcome each and every 35 U.S.C. 112 rejection, and the claims 4, 9, and 11-15 are no longer being interpreted under 35 U.S.C 112(f). 
Response to Arguments
Applicant's arguments filed June 22, 2021, have been fully considered but they are not persuasive.
In response to applicant's argument that Peach does not teach that the matching lens does not collimate the light, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structural aspect of the claimed matching lens is that it matches another lens, which is visually depicted in Peach’s FIG. 10, FIG. 13, and FIG. 14. If the matching lens shown in Peach is incapable of collimating the light, then it logically follows that the matching lens recited in claim 1 is incapable of collimating the light since the structural limitations have been met by Peach. 
In response to applicant's argument that Peach does not teach or suggest that the fourth and fifth lenses expand/reduce beams of light, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The beam formation shown in FIG. 10 and the shape of the lenses suggest that the beams expand and reduce in diameter to a person having ordinary skill in the art without having to use specific words to describe the phenomena ubiquitous in the beam forming art. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0241731 (hereinafter referred to as “Peach”), in view of U.S. Patent Application Publication No. 2005/0200831 (hereinafter referred to as “Staley”), and U.S. Patent Application Publication No. 2014/0319215 (hereinafter referred to as “Farca”).
	For claim 1, Peach discloses a single aperture laser range finder (transceiver 20a shown in FIG. 3), comprising: a beam expander (telescope 24) including an aperture and an input aperture lens configured to expand beams of light transmitted from the single aperture laser range finder, and reduce beams of light received by the single aperture laser range finder (“telescope 24 includes one or more lenses or other optical components 25”, paragraph [0030], specifically shown in Fig 14); a matching lens that collimates light (laser diode 36 emits light; and, the first, fourth and fifth lenses 
	Peach does not explicitly disclose wherein a non-reciprocating optical element is configured to permit, as received light received from the matching lens to enter the detector channel but to prevent the received light from entering the emitter channel. Instead, Peach discloses a beam splitting mirror 37 for a light gating mechanism. Staley teaches using a non-reciprocal optical element 77 to enable both outbound and inbound laser pulses of a laser range finder (optical element 77), and further teaches that using a non-reciprocal optical element achieves a high degree of optical efficiency while avoiding the cost of multiple apertures (as described in paragraph [0037]). Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a non-reciprocal optical element for the light gating mechanism disclosed by Peach because doing so is a known method of achieving a high degree of optical efficiency while yielding the predictable result of the outbound and inbound laser pulses passing through a single common optical aperture as taught and recognized by Staley.
	Peach does not disclose an electronics end cap. Farca teaches an optical device with a lens cover that also acts as a power button in paragraph [0075]. It would have 
	For claim 2, Peach does not explicitly disclose wherein the detector element is a quadrant photodetector. Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a quadrant detector for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043]. 
	For claim 3, Peach does not explicitly disclose an additional detector element. However, Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a detector array for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043].
	The combination of Peach, Farca, and Staley teaches an equivalent to the claimed limitation: that the additional detector and an additional optical component are within the single aperture optical circulator to direct the received light to either the detector element or the additional detector element. As stated with respect to claim 1 from which claim 3 depends, Staley teaches using a non-reciprocal optical element 77, which performs the identical function as these claimed elements in substantially the 
	For claim 4, the combination of Peach and Farca does not explicitly teach an additional emitter element and optical component within the single aperture optical circulator to merge the emitted light of the additional emitter element prior to entry into the non-reciprocating optical element. Staley teaches an additional emitter element (emitters 62 and 63 in FIG. 2) and optical component (optical element 77) that merges the emitted light prior to entry into the non-reciprocating optical element. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional emitter element and optical component taught in Staley into the device taught by Peach and Farca because doing so enables the device to “produce both infrared and visible radiation, because there are applications where it is desirable to have a sight 10 with both infrared and visible pointers”, as recognized by Staley in paragraph [0036].
	For claim 5, the combination of Peach and Staley teaches an additional non-reciprocating optical element following the input/output aperture in order to direct the light emitted from the emitter element and to direct the received light into the input/output aperture. Peach discloses an additional light gating mechanism “telescope 24 includes one or more lenses or other optical components 25” to define the field of view of the telescope and “focus incoming signals”, paragraph [0030]. As explained with respect to combining Staley with Peach in claim 1, Staley teaches using a non-reciprocal optical element 77 to enable both outbound and inbound laser pulses of a . 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peach, in view of Staley. 
	For claim 6,  Peach discloses a single aperture laser range finder (transceiver 20a shown in FIG. 3), comprising: a beam expander (telescope 24) including an aperture and an input aperture lens configured to expand beams of light transmitted from the single aperture laser range finder and reduce beams of light received by the single aperture laser range finder (“telescope 24 includes one or more lenses or other optical components 25”, paragraph [0030], specifically shown in Fig 14); a single aperture optical circulator (optical circulator 34), wherein an emitter channel associated with an emitter element and carrying light emitted by the emitter element and a detector channel associated with a detector element merge together at an input/output aperture (shown by the light path arrow between optical circulator 34 and element 40 in FIG. 3).

	The combination of Peach and Staley does not explicitly teach a plurality of additional non-reciprocating optical elements following the input/output aperture in order to direct the light emitted from the emitter element and to direct the received light into the input/output aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate additional non-reciprocating optical elements into the device taught by the combination of Peach and Staley since it has been held that mere duplication of the essential working parts of a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	For claim 9, Peach does not disclose an additional emitter element and optical component within the single aperture optical circulator to merge the emitted light prior to entry into the non-reciprocating optical element. Staley teaches an additional emitter element (emitters 62 and 63 in FIG. 2) and optical component (optical element 77) that merges the emitted light prior to entry into the non-reciprocating optical element. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional emitter element and optical component taught in Staley into the device disclosed by Peach because doing so enables the device to “produce both infrared and visible radiation, because there are applications where it is desirable to have a sight 10 with both infrared and visible pointers”, as recognized by Staley in paragraph [0036]. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peach, in view of Staley as applied to claim 6 above, and further in view of Farca. 
	For claim 7, the combination of Peach and Staley does not explicitly teach wherein the detector element is a quadrant photodetector. Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a quadrant detector for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043].
	For claim 8, the combination of Peach and Staley does not explicitly teach an additional detector element. However, Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a detector array for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043].
	The combination of Peach, Farca, and Staley teaches an equivalent to the claimed limitation: that the additional detector and an additional optical component are within the single aperture optical circulator to direct the received light to either the detector element or the additional detector element. As stated with respect to claim 1 from which claim 3 depends, Staley teaches using a non-reciprocal optical element 77, which performs the identical function as these claimed elements in substantially the same way and produces substantially the same results because the claimed elements act as a non-reciprocal optical element to enable both outbound and inbound laser pulses through the same aperture, as recognized by Staley.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peach in view of Staley as applied to claim 6 above, and further in view of U.S. Patent No. 6,111,999 (hereinafter referred to as “Espindola”).
	For claim 10, the combination of Peach and Staley does not explicitly teach an addressable selection system for individually activating or deactivating each of the plurality of additional non-reciprocating optical elements. Espindola teaches that it is . 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peach, in view of Farca. 
	For claim 11, Peach discloses a method comprising: emitting light from a single aperture optical circulator (laser diode 36 emits light and is associated with optical circulator 34); collimating the emitted light using a matching lens (laser diode 36 emits light; and, the first, fourth and fifth lenses match in FIG. 10); extending the collimated light using a beam expander (telescope 24); projecting the extended light toward a target (from telescope 24); receiving reflected light at the beam expander (FIG. 11 showing transmitted and received light paths); reducing the reflected light for transmission to the matching lens (FIG. 2 shows lenses focusing the light); collimating the reduced light for entry into and detection by a detector associated with the single aperture optical circulator (“telescope 24 includes one or more lenses or other optical components 25” to define the field of view of the telescope and “focus incoming signals”, paragraph [0030]). 

	For claim 12, Peach does not explicitly disclose wherein the detector is a quadrant photodetector. Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a quadrant detector for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043]. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peach in view of Farca as applied to claim 11 above, and further in view of Staley.
	For claim 13, Peach does not explicitly disclose an additional detector. However, Farca teaches the use of a 2D array of pixels as a detector in an optical device (paragraph [0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a detector array for the detector disclosed in Peach because doing so enables the collection of positional data in two dimensions, as taught by Farca in paragraph [0043].

	For claim 14, the combination of Peach and Farca does not explicitly teach an additional emitter element and optical component within the single aperture optical circulator to merge the emitted light prior to entry into the non-reciprocating optical element. Staley teaches an additional emitter element (emitters 62 and 63 in FIG. 2) and optical component (optical element 77) that merges the emitted light prior to entry into the non-reciprocating optical element. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional emitter element and optical component taught in Staley into the device taught by Peach and Farca because doing so enables the device to “produce both infrared and visible radiation, because there are applications where it is desirable 
	For claim 15, the combination of Peach and Farca does not explicitly teach directing the light emitted from the emitter element and directing the received light into the input/output aperture with an additional non-reciprocating optical element following the input/output aperture. Instead, Peach discloses a beam splitting mirror 37 for a light gating mechanism. Staley teaches using a non-reciprocal optical element 77 to enable both outbound and inbound laser pulses of a laser range finder (optical element 77), and further teaches that using a non-reciprocal optical element achieves a high degree of optical efficiency while avoiding the cost of multiple apertures (as described in paragraph [0037]). Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a non-reciprocal optical element for the light gating mechanism disclosed by Peach because doing so is a known method of achieving a high degree of optical efficiency while yielding the predictable result of the outbound and inbound laser pulses passing through a single common optical aperture as taught and recognized by Staley.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857.  The examiner can normally be reached on Mondays or Tuesdays 9:30 AM - 5:30 PM EST, or alternating Wednesdays 11:00 AM – 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AMANDA J WEBSTER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645